Citation Nr: 0210100	
Decision Date: 08/19/02    Archive Date: 08/29/02

DOCKET NO.  98-07 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active military service from August 1965 to 
June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for 
post-traumatic stress disorder (PTSD).  In August 1999, the 
Board remanded the claim for additional development.  

As explained infra, the Board has reopened the veteran's 
claim for PTSD.  Prior to adjudicating this issue, the Board 
is undertaking additional development pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  38 C.F.R. § 20.903 
(2002).  After giving the notice and reviewing your response 
to the notice, the Board will prepare a separate decision 
addressing this issue.

In August 1998, a videoconference hearing was held before the 
undersigned, who is the acting member of the Board rendering 
the final determination in this claim and was designated by 
the Chairman of the Board to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991).


FINDING OF FACT

1.  In an unappealed decision, dated in August 1995, the RO 
denied the veteran's claim of entitlement to service 
connection for PTSD.

2.  The evidence received since the RO's August 1995 
decision, which was not previously of record, and which is 
not cumulative of other evidence of record, bears directly 
and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim. 
CONCLUSION OF LAW

New and material evidence has been received since the RO's 
August 1995 decision denying the veteran's claim for service 
connection for PTSD; the claim for PTSD is reopened.  38 
U.S.C.A. § 5108 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156 
(2002).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it is noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2002); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The final regulations implementing the VCAA were published on 
August 29, 2001.  The provisions of these regulations apply 
to any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of that the amendments to 38 C.F.R. § 3.156 
relating to the definition of new and material evidence and 
to 38 C.F.R. § 3.159 pertaining to VA assistance in the case 
of claims to reopen previously denied final claims, which 
apply to any claim to reopen a finally decided claim received 
on or after August 29, 2001.  See 66 Fed. Reg. 45620 (August 
29, 2001); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The Board finds that, given the favorable nature of the 
Board's decision with regard the issue of whether new and 
material evidence has been submitted to reopen the veteran's 
claim for service connection for PTSD, that no further 
assistance in developing the facts pertinent to that issue is 
required.

In August 1995, the RO denied a claim of entitlement to 
service connection for PTSD.  There was no appeal, and that 
decision became final.  See 38 U.S.C.A. § 7105(c). 

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108.  

In August 1997, the veteran filed to reopen his claim for 
PTSD.  In December 1997, the RO denied the claim on the 
merits.  

Despite the RO's December 1997 denial of this claim on the 
merits, the Board must begin by considering the threshold 
question of whether new and material evidence has been 
submitted to reopen the claim for PTSD.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 
No. 01-7007 (Fed. Cir. Sept. 19. 2001). 

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New and material 
evidence is defined as follows: [E]vidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.

The most recent and final denial of this claim was dated in 
August 1995.  Therefore, for each claim, the Board must 
determine if new and material evidence has been submitted 
since the RO's August 1995 decision.  See 38 U.S.C.A. § 5108.  
When determining whether the evidence is new and material, 
the specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

The evidence of record at the time of the RO's August 1995 
decision included the veteran's written statements, in which 
he asserted that he had PTSD as a result of his service in 
Vietnam, to include participation in combat, and witnessing 
the aftermath of an airplane crash.  The veteran's discharge 
(DD Form 214) showed that he was awarded the National Defense 
Service Medal, the Parachute Badge, and the Vietnam Service 
Medal.  His military occupation specialty was "comm center 
spec" (communications center specialist).  The veteran's 
personnel file (DA Form 20) indicated the following: he 
served in Vietnam from June 23, 1967 to June 22, 1968; his 
principal duty while in Vietnam was communications center 
specialist; while in Vietnam he served with HHC (headquarters 
and headquarters company), 1st Brigade, 101st Airborne 
Division (from June 28, 1967 to September 15, 1967), and 
Company B, 501st Signal Battalion, 1st Brigade, 101st 
Airborne Division (from September 15, 1967 to June 20, 1968).  
The veteran's service medical records did not show 
complaints, treatment or diagnoses involving psychiatric 
symptoms.  The veteran's separation examination report, dated 
in June 1968, showed that his psychiatric condition was 
clinically evaluated as normal.  

Post-service medical records, dated between 1977 and 1994, 
included a VA hospital report, and non-VA treatment reports.  
These medical records contained diagnoses of anxiety, 
alcohol, cocaine and polysubstance abuse and/or dependency, 
PTSD and dysthymia by history.

At the time of the RO's August 1995 denial of the claim, 
there was no verified participation in combat, nor were there 
any verified stressors.  There were multiple diagnoses of 
acquired psychiatric disorders, to include PTSD, but it does 
not appear that there was clear evidence of a nexus between 
PTSD and the veteran's service.  In addition, the veteran had 
failed to report for his examination.  

Evidence received since the RO's August 1995 decision 
includes VA and non-VA outpatient treatment and examination 
reports, as well as oral and written testimony from the 
veteran.  Of particular note, the veteran reported during his 
August 1998 hearing that he had received treatment at the 
Veterans Center in Charlotte for PTSD.  
 
Although these Veterans Center records have not been 
obtained, the veteran's testimony is presumed to be credible 
for the purpose of determining whether a claim is to be 
reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
In addition, VA is considered to have constructive possession 
of these records.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992); see also Dunn v. West, 11 Vet. App. 462 (1998).  
Given the foregoing, this evidence was not of record at the 
time of the RO's August 1995 decision, is not cumulative, and 
is "new" within the meaning of 38 C.F.R. § 3.156.  The 
Board further finds that this evidence is material evidence.  
Accordingly, this evidence pertains to one of the evidentiary 
defects which were the basis for the RO's August 1995 
decision.  The Board therefore finds that the submitted 
evidence bears directly and substantially upon the issue at 
hand, that this evidence is probative of the issue at hand, 
and is material.  See e.g., Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  The claim is therefore reopened.  



(CONTINUED ON NEXT PAGE)




ORDER

Having submitted new and material evidence, the claim of 
entitlement to service connection for PTSD is reopened.  




		
	K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

